            Case 1:20-cv-05878-CM Document 43 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
J.T., Individually and on behalf of D.T.;
K.M., Individually and on behalf of M.M. and S.M.;
J.J., Individually and on behalf of Z.J.;                            Docket No.: 20-CV-5878 (CM)
C.N., Individually and on behalf of V.N.; and
All Others Similarly Situated,

                                            Plaintiffs,              NOTICE OF APPEARANCE

                 -    Against –

BILL de BLASIO, in his official capacity as the
Mayor of New York City; RICHARD CARRANZA,
in his official capacity as the Chancellor of the New
York City Department of Education; NEW YORK
CITY DEPARTMENT OF EDUCATION; the
SCHOOL DISTRICTS IN THE UNITED STATES;
and, the STATE DEPARTMENTS OF EDUCATION
IN THE UNITED STATES,

                                             Defendants.
----------------------------------------------------------------X
         PLEASE TAKE NOTICE that Lewis R. Silverman, from Silverman & Associates,

hereby appears as counsel for MONROE-WOODBURY CENTRAL SCHOOL DISTRICT,

and that a copy of all notices, pleadings and other papers herein are to be served upon the

undersigned, including ECF notifications. This notice is not intended, and should not be

construed, as a waiver of any jurisdictional defenses.

Dated: White Plains, New York
       August 31, 2020
                                                     Respectfully submitted,

                                               SILVERMAN & ASSOCIATES

                                               By:
                                                     Lewis R. Silverman
                                                     Attorney for Monroe-Woodbury CSD
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                     (914) 574-4510
